DICE, Commissioner.
The offense is driving a motor vehicle upon a public highway while intoxicated; the punishment, 3 days in jail and a fine of $50.
The state’s testimony shows that the appellant, while driving his automobile on a public highway and street in the city of Santa Anna, was stopped and arrested by two State Highway Patrolmen. Both patrolmen, in describing his condition at the time, testified that he was “very intoxicated.”
Sheriff H. F. Fenton, Jr., who observed the appellant when he was brought to the jail by the patrolmen, when asked to state what he observed about him, testified: “He "was very intoxicated.”
Appellant did not testify nor offer any evidence in his behalf.
The record contains no bills of exception and no brief has been filed oii behalf of the appellant.
The evidence being sufficient to support the conviction, the judgment is affirmed.
Opinion approved by the Court.